THE COURT were of opinion, 1. That the supreme court as now organized has the same jurisdiction as that court formerly had, with the addition of the equity jurisdiction of the late court of chancery, and consequently that it could entertain a motion to set aside a decree of the last mentioned court. 2. That the motion in this case involved a mere question of practice, or addressed to the favor and discretion of the court. 3. That the provision of the code referred to did not authorize the appeal to this court.
Appeal dismissed. *Page 188